            CASE 0:19-cv-02381-PJS-DTS Doc. 71 Filed 02/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


  Jeremy David Asher,                                 Case No. 19-cv-2381 (PJS/DTS)

            Plaintiff,

  v.                                                              ORDER

  Jody Harpstead,
  Acting Commissioner of
  Department of Human Services; et al.

            Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated January 15, 2021. No

objections have been filed to that Report and Recommendation in the time period

permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.        Defendants’ motion to dismiss [ECF No. 62] is GRANTED.

       2.        This matter is DISMISSED WITH PREJUDICE in part and DISMISSED

WITHOUT PREJUDICE in part, as follows:

       a.        Asher’s claim regarding the legality of the strip search upon entry at the

                 HSA is DISMISSED WITH PREJUDICE.

       b.        All other claims are DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:19-cv-02381-PJS-DTS Doc. 71 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021
                                   _______________________________
                                   PATRICK J. SCHILTZ
                                   United States District Court Judge




                                     2
